Citation Nr: 1039782	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a psychiatric disability, claimed as depression. 

2. Entitlement to service connection for dizziness.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Eric C. Gang, Attorney



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, that denied 
the Veteran's above noted claims.

The issues of entitlement to service connection for a psychiatric 
disability and for migraine headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service 
connection for a psychiatric disorder, claimed as depression.

2.  The evidence received since the August 2005 RO decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for depression.

3.  The medical evidence of record does not show that the Veteran 
is currently diagnosed with a disability or chronic disease that 
is manifested by dizziness.

4.  A hearing disability as defined by the applicable VA 
regulation has not been shown by the evidence of record.


CONCLUSIONS OF LAW

1.  The August 2005 decision of the RO, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).  

2.  The evidence received since the August 2005 RO decision, 
which denied service connection for a psychiatric disorder, is 
new and material and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for dizziness have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in January 2006 and June 2007.  These letters 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it pertains 
to disability evaluations and effective dates by the June 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining medical records and providing the Veteran with VA 
examinations.  The Veteran was also offered the opportunity to 
testify at a hearing before the Board, but he declined.  

Additionally, it is noted that after his case was certified to 
the Board, the Veteran changed representation.  In June 2003, the 
new representative filed a FOIA request and requested that the 
Veteran be afforded an opportunity to submit new evidence and 
argument upon receipt and review of the claims file.  The Board 
complied with the FOIA request in September 2010.  Since the FOIA 
request was completed, the Board has delayed the adjudication of 
the Veteran's claim for more than 30 days in order to allow the 
new attorney time to provide additional evidence or comment.  
However, neither new evidence, nor a request for additional time, 
has been received in this time.  The Board sees no reason to 
delay the adjudication of the Veteran's claim in perpetuity 
waiting for evidence that may or may not be forthcoming; and the 
Board will therefore proceed with the adjudication. 

Consequently, and particularly in light of the fact that one of 
these claims is being reopened and remanded, the Board finds that 
the duty to notify and assist has been satisfied.

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as depression.

Entitlement to service connection for depression was previously 
finally denied by an August 2005 RO decision.  The Veteran's 
claim was denied at that time because, while the Veteran reported 
that he had depression related to service, and he was seen in 
service in September 2003 with an adjustment disorder due to 
several members of his family being ill, an August 2005 VA 
examination found no diagnosis of depression, and found the 
Veteran to have a diagnosis of adjustment reaction with mixed 
emotional features, due to economic problems.  This "reaction" 
was found to be unrelated to the Veteran's adjustment disorder in 
service, and was also found to not be a psychiatric disability.  
The Veteran initiated an appeal, and a Statement of the Case was 
issued in April 2006, however, the Veteran did not perfect an 
appeal of that decision.  As the Veteran did not perfect an 
appeal of that decision, it is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).  

Since this decision is final, the Veteran's current claim of 
service connection for depression may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, when by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

Taking into account all relevant evidence, the Board finds that 
new and material evidence has been submitted sufficient to reopen 
a claim of entitlement to service connection for depression.  As 
noted above, this claim was previously denied in part because 
there was no evidence showing that the Veteran had what was 
considered a psychiatric disability, including depression; as 
noted above, in August 2005 he was only found to have an 
adjustment "reaction".  However, more recent VA treatment 
records show a new diagnosis of depression, and specifically, a 
March 2007 report of VA outpatient treatment found the Veteran to 
have a diagnosis of major depressive disorder.  The Veteran was 
also hospitalized in July 2007 for psychiatric reasons after 
which he was also diagnosed with major depressive disorder.  The 
Veteran was previously denied service connection in part because 
the evidence did not show a current psychiatric disability.  
However, this new evidence shows that the Veteran does in fact 
have a current diagnosis of depression.  Therefore, the Board 
finds this evidence to be both new and material, and the claim of 
entitlement to service connection for depression is reopened.

Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  With chronic diseases shown as such in 
service (or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Service connection may be presumed for certain chronic diseases, 
to include certain neurological disorders, which become manifest 
to a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, provided 
the Veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

For VA compensation purposes, the determination of whether a 
Veteran has hearing loss is determined by audiometric testing.  
Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 CFR § 3.385 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, 
in which case the claim is denied.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for dizziness.  Initially, 
the Board points out that "dizziness" itself is not a diagnosed 
disability, but rather it is a symptom of a disease or 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress 
specifically limited entitlement to service connected benefits to 
cases where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection is not warranted for dizziness alone, as a symptom.

Nevertheless, the Court has recognized that a Veteran may 
identify a particular condition by its symptoms and not just by a 
diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
As such, the Board must consider whether the Veteran's reported 
symptoms constitute a verifiable disability.  

In his April 2007 notice of disagreement the Veteran suggested 
that is dizziness was related to his migraine headaches.  It is 
noted that the Veteran's claim for service connection for 
headaches is being remanded by this decision, and to the extent 
dizziness is eventually linked to the Veteran's headaches it will 
be addressed in conjunction with that claim.

However, aside from the Veteran's assertion that his headaches 
cause dizziness, the evidence of record does not show that the 
Veteran is currently diagnosed with any disability or chronic 
disease aside from headaches for which dizziness is a symptom.  
The Veteran's service treatment records show no diagnosis of a 
chronic disease or disability other than headaches that was 
manifested by dizziness, and the only complaints of dizziness 
that were not specifically associated with headaches appeared in 
2001 and were associated with an acute viral infection.  

Similarly, none of the Veteran's post-service medical records 
show any treatment for, or note any complaints of, dizziness.  
For example, the report from a July 2005 VA general medical 
examination shows no diagnosis related to dizziness, or 
complaints of dizziness.  

Thus, with no evidence of a chronic disability in service 
manifested by dizziness, and with no medical evidence having been 
presented which shows that the Veteran has a current diagnosis of 
any medical disability which includes dizziness, the Board finds 
that the preponderance of the medical evidence of record is 
against a grant of service connection for dizziness.

The Board also finds, after taking into account all relevant 
evidence, that service connection is not warranted for hearing 
loss.  In this regard, the evidence does not show that the 
Veteran has a current level of hearing loss sufficient to be 
considered a disability for VA purposes.  It is acknowledged that 
the Veteran was exposed to loud noise during his time in military 
service, as his MOS was a helicopter mechanic.  However, service 
treatment records show that the Veteran was fitted for ear plugs 
on several occasions, and his annual hearing examinations failed 
to show hearing loss for VA purposes.

The Board has reviewed and considered the Veteran's complaints of 
hearing difficulty, but as described above hearing disabilities 
for VA purposes are determined by audiometric testing, and a lay 
statement alone lacks the medical qualification to establish a 
hearing disability for VA purposes.

The Veteran was provided with a VA examination in June 2006 to 
investigate his claim of hearing loss.  Audiological testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
20
15
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

The evidence simply does not show that the Veteran has impaired 
hearing to the extent that the auditory threshold in either of 
his ears at any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 26 decibels or greater and it does not show that speech 
recognition scores for either ear using the Maryland CNC Test are 
less than 94 percent.  As such, the Veteran does not have a 
hearing loss for VA compensation purposes.  38 CFR § 3.385.  
Without the existence of a current disability, the Veteran's 
claim cannot be maintained.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As the preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt doctrine does not 
apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for depression is 
reopened.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for hearing loss is denied.


REMAND

As the Veteran's claim of entitlement to service connection for 
depression has been reopened, the Board finds that further 
development is in order.  Specifically, the evidence of record 
now shows that the Veteran has been diagnosed with depression, 
but it is unclear whether such a diagnosis is related to either 
his time in service or to a service connected disability.  As 
such, the Board is of the opinion that the Veteran should be 
provided with a VA examination in order to determine the etiology 
of his depression and assess whether it either began during or 
was otherwise caused by his military service, or whether it was 
caused by any service connected disability.

With regard to the Veteran's claim for migraine headaches, the 
Board also finds that a remand is warranted.  Service treatment 
records show that the Veteran complained about headaches on 
several occasions in service, although it does not appear that he 
was ever actually diagnosed with a headache disorder.

In October 2007, the Veteran reported that his migraine headaches 
were caused by head trauma in service, and a VA examiner noted in 
August 2005 that the Veteran had received a laceration on his 
forehead during an altercation in a bar in November 2001.

VA treatment records show migraine headaches in the list of the 
Veteran's problems, but it does not appear that the Veteran has 
actually received treatment for them.  Nevertheless given the 
Veteran's complaints in service, the Board is of the opinion that 
an examination is warranted.  

It is noted that in March 2008, a document was received from the 
Veteran that was written in Spanish.  This document was dated in 
late January 2008, several weeks after a rating decision was 
issued to him regarding his back, hernia scar, and tinnitus.  It 
is unclear whether this document was submitted in reference to 
that rating decision, but in order avoid further delaying the 
adjudication of the Veteran's claim by sending the claim for 
translation and then remanding the claim, the Board is remanding 
this document to be translated in conjunction with the other 
remand directives.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
have him provide the names and addresses of 
all health care providers who have recently 
treated him for any psychiatric disorders.  
After any required releases have been 
obtained, please associate all identified 
relevant records with the Veteran's claims 
file, to include VA records.

2.  Translate from Spanish into English the 
document from the Veteran that is dated 
January 23, 2008 and was received in March 
2008; then, conduct any action that is 
dictated by the translation.

3.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
the Veteran should be provided with a VA 
medical examination to determine the etiology 
and severity of any current diagnosed 
psychiatric disorder.  All necessary testing 
should be undertaken.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After reviewing the Veteran's claims 
file and examining the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., is there at 
least a 50 percent probability) that the 
Veteran has any psychiatric disorder related 
to service, or secondary to any service 
connected disability (the Veteran is service 
connected for his back, tinnitus, and hernia 
scar).  The examiner should specifically 
comment on the Veteran's in-service treatment 
in September 2003 for an adjustment disorder.  
All findings, and the reasons and bases 
therefore, should be set forth in detail.  

4.  Schedule the Veteran for a VA examination 
to evaluate his headache claim.  The examiner 
should be provided with the Veteran's claims 
file and a complete rationale should be 
provided for any opinion expressed.  The 
examiner should determine whether the Veteran 
has a headache disorder, and if a headache 
disorder is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that such a headache disorder either 
began during or was otherwise caused by the 
Veteran's military service.  
  
5.  Following the above, the RO should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
depression and for headaches.  In the event 
that any benefit sought is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


